NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL

                                             OF FLORIDA

                                             SECOND DISTRICT


MARY L. BASS and JACQUELINE B.               )
FLETCHER,                                    )
                                             )
             Appellants,                     )
                                             )
v.                                           )      Case No. 2D17-367
                                             )
ADVANTA IRA SERVICES, LLC f/k/a              )
Entrust of Tampa Bay, LLC FBO Robert         )
Davis IRS #8002165,                          )
                                             )
             Appellee.                       )
                                             )

Opinion filed January 4, 2019.

Appeal from the Circuit Court for Sarasota
County; Charles E. Williams, Judge.

Mark P. Stopa of Stopa Law Firm, LLC,
Tampa (withdrew after briefing); and
Latasha Scott of Lord Scott, PLLC, Tampa,
for Appellants.

Justin H. Levitt and Anthony G. Woodward
of Woodward Law Group, Land O' Lakes,
for Appellee.

PER CURIAM.

             Affirmed.

CASANUEVA and BADALAMENTI, JJ., and LEE, LAUREL M., ASSOCIATE JUDGE,
Concur.